Exhibit 10.5

 

SUBORDINATION AGREEMENT

 

THIS AGREEMENT, dated as of March 21, 2005, is made and entered into by and
among DRUGMAX, INC., a Nevada corporation (“DrugMax”), VALLEY DRUG COMPANY, an
Ohio corporation (“Valley”); VALLEY DRUG COMPANY SOUTH, a Louisiana corporation
(“Valley South”), FAMILYMEDS, INC., a Connecticut corporation (“Familymeds”;
DrugMax, Valley, Valley South and Familymeds each a “Company” and, collectively,
the “Companies”), GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
(“GECC”), as Agent (the “Agent”) for the Lenders referenced below, and
AMERISOURCEBERGEN DRUG CORPORATION, a Delaware (the “Subordinated Creditor”).

 

In consideration of the loans or other extensions of credit made and to be made
to Familymeds and the other Borrowers under the Credit Agreement (as defined
below), as well as for other good and valuable consideration, the parties do
hereby agree as follows:

 

1. Definitions. When used herein, the following terms shall have the following
meanings (terms defined in the singular to have the same meaning when used in
the plural and vice versa):

 

“Bankruptcy Code” shall mean 11 U.S.C. §§ 101-1330 and any amendment, supplement
or successor of such provision.

 

“Borrower” means each Borrower under and as defined in the Credit Agreement.

 

“Collateral” has the meaning assigned to such term in Section 8 hereof.

 

“Company” and “Companies” shall have the meanings assigned to such terms in the
preamble to this Agreement, and shall include each of their successors and
assigns.

 

“Credit Agreement” means the Second Amended and Restated Credit Agreement, dated
as of December 9, 2004, among Familymeds, the other Borrowers signatory thereto,
the other Credit Parties signatory thereto, the Lenders signatory thereto and
Agent, as the same may be amended, modified, supplemented or replaced with a new
credit facility from time to time, including, without limitation, amendments,
modifications, supplements, restatements and replacements thereof giving effect
to increases, renewals, extensions, refundings, deferrals, restructurings,
replacements or refinancings of, or additions to, the credit arrangements
originally provided in such Second Amended and Restated Credit Agreement,
whether or not GECC or any other Lenders originally party to such Second Amended
and Restated Credit Agreement continue to be agent or lenders under any such
replacement credit facility.

 

“Default” shall have the meaning assigned to such term in the Credit Agreement.



--------------------------------------------------------------------------------

“Guaranty” shall mean that certain Guaranty, dated as of March 21, 2005,
executed by Valley South and Familymeds in favor of the Subordinated Creditor
with respect to the Subordinated Debt.

 

“Loan Documents” shall have the meaning assigned to such term in the Credit
Agreement.

 

“Lenders” shall mean the Lenders from time to time party to the Credit
Agreement, any other holder of the Senior Debt and their respective successors
and assigns.

 

“Notes” means each of (a) that certain Subordinated Unsecured Convertible
Debenture, dated as of March 21, 2005, in the amount of $11,500,000 issued by
DrugMax in favor of the Subordinated Creditor (the “Subordinated Debenture”),
and (b) that certain Subordinated Promissory Note, dated as of March 21, 2005,
in the amount of $11,500,000 issued by DrugMax in favor of the Subordinated
Creditor (the “Subordinated Note”), as each may be amended or modified from time
to time in accordance with the express provisions of this Agreement.

 

“Payment in full” or “Paid in full” shall mean, with respect to the Senior Debt,
the indefeasible payment in full in cash or cash equivalents of 100% of the
principal, interest, fees, expenses and other amounts due or to become due to
the Agent and Lenders under the Credit Agreement and the other Loan Documents in
the manner provided under the terms of such documents or in such other manner to
which the Agent and Lenders shall have consented in writing; provided, however,
that any payment in full of the Senior Debt in connection with a refinancing or
replacement of the Senior Debt with new senior financing of any Company shall
not constitute “payment in full” hereunder.

 

“Senior Debt” shall mean any and all indebtedness, obligations or liabilities
that now or hereafter may be owing by any Company or any Subsidiary of any
Company to the Agent and Lenders under the Credit Agreement or any of the other
Loan Documents, whether for principal, interest, fees or other amounts, and
whether such indebtedness, obligations or liabilities are from time to time
reduced and thereafter increased or entirely extinguished and thereafter
reincurred, and whether such indebtedness, obligations or liabilities are
absolute, joint or several, or due or to become due, as well as all
indebtedness, obligations or liabilities of the Companies to the Agent and
Lenders now or hereafter existing under this Agreement, and any extension,
renewal, refinancing, modification or replacement of or for any of the
foregoing, and including without limitation any interest which, but for the
filing by or against any Company or any affiliate thereof, of a petition in
bankruptcy, would accrue on any of the foregoing indebtedness, obligations or
liabilities as well as any other indebtedness, obligations or liabilities of any
Company or any Subsidiary of any Company to the Agent and Lenders which may be
incurred in any bankruptcy proceeding of any Company whether or not recoverable
by the Agent or Lenders from any Company or any affiliate thereof or

 

-2-



--------------------------------------------------------------------------------

its estate under 11 U.S.C. § 506. “Senior Debt” shall also include any
indebtedness owing by any Company to a new Senior Lender and incurred in
connection with the payment in full or re-financing in full of the indebtedness
under the Credit Agreement and the other Loan Documents.

 

“Senior Lender” means the Agent on behalf of itself and the other Lenders under
the Credit Agreement or any other replacement senior lender who refinances or
extends Senior Debt to the Companies.

 

“Subordinated Creditor” shall have the meaning assigned to such term in the
preamble to this Agreement, and shall include each of its successors and
assigns.

 

“Subordinated Debenture” has the meaning given such term in the definition of
“Notes.”

 

“Subordinated Debt” shall mean and include any and all indebtedness, liabilities
or obligations of any Company to the Subordinated Creditor arising under or in
connection with the Notes, the Guaranty or any other Subordinated Debt Document,
whether for principal, interest, fees or other amounts, and whether such
indebtedness, obligations or liabilities are from time to time reduced and
thereafter increased or entirely extinguished and thereafter reincurred, and
whether such indebtedness, obligations or liabilities are absolute, joint or
several, or due or to become due, and any extension, renewal, refinancing,
modification or replacement related to the foregoing in whole or in part.

 

“Subordinated Debt Documents” shall mean the Notes, the Guaranty, the
Subordinated Security Agreement and any other agreement or document evidencing
or relating to the Subordinated Debt.

 

“Subordinated Note” has the meaning given such term in the definition of
“Notes.”

 

“Subordinated Security Agreement” means that certain Security Agreement among
Subordinated Creditor and the Companies dated March 21, 2005, as in effect on
the date hereof.

 

“Subsidiary” means any person of which securities or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are at the time directly or
indirectly owned by DrugMax, Inc., a Nevada corporation.

 

“Termination Date” shall mean the date ninety-one (91) days following the date
on which (i) all Senior Debt has been paid in full, and (ii) the Lenders are
under any obligation to make any further loans or extend any further credit to
or for the benefit of any Company pursuant to the Credit Agreement or any other
Loan Document.

 

-3-



--------------------------------------------------------------------------------

2. Payment Subordination Provisions.

 

  a. No Payments. From and after the date of this Agreement and thereafter until
the Termination Date, and unless the Agent expressly consents in writing to the
contrary, no payment on the Subordinated Debt (including without limitation any
payment by any Company under the Guaranty) shall be made or given by or on
behalf of any Company, any Subsidiary or any affiliate thereof and no payment on
account thereof shall be received, accepted or retained by the Subordinated
Creditor, nor shall the Subordinated Creditor accelerate, make any demand for,
or attempt to receive, collect or retain the same from any Company, whether by
collection, set-off, foreclosure, counterclaim or otherwise. Notwithstanding the
foregoing, so long as no Default or Event of Default under the Credit Agreement
or any other Loan Document shall occur and be continuing at the time of or after
giving effect to a payment, payments of principle and interest in either cash or
common stock of DrugMax pursuant to the preamble and Section 1 of the
Subordinated Note and pursuant to Sections 2.1 and 3.1 of the Subordinated
Debenture may be made by DrugMax or Familymeds, as applicable, and may be
received and retained by the Subordinated Creditor; provided, however, that
DrugMax may make, and the Subordinated Creditor may receive, payments of
principle and interest in common stock of DrugMax notwithstanding the existence
of a Default or Event of Default under the Credit Agreement. In addition,
Subordinated Creditor may at any time after giving prior written notice to Agent
make demand for and collect or attempt to collect through the exercise of its
remedies as an unsecured creditor any amounts permitted to be paid in accordance
with the immediately preceding sentence, or which were so permitted to be paid
when accrued; provided, however, that the Subordinated Creditor shall not
exercise any rights or remedies with respect to any Collateral or take
possession of, sell or otherwise realize (judicially or non judicially) upon any
of the Collateral (including, without limitation, through the notification of
account debtors or any right with respect to any deposit account) or institute
any action or proceeding with respect to such rights or remedies (including any
action of foreclosure) or take any action to enforce a judgment lien obtained by
the Subordinated Creditor on the assets of DrugMax or any Subsidiary.

 

  b. Turnover of Payments. Should any payment or prepayment be received by the
Subordinated Creditor in violation of this Agreement, the Subordinated Creditor
forthwith shall deliver the same to the Agent in precisely the form received
(but with the endorsement of the Subordinated Creditor where necessary for the
collection thereof by the Agent) for application on the Senior Debt, and the
Subordinated Creditor agrees that, until so delivered, the same shall be deemed
received by the Subordinated Creditor as agent for the Agent and such payment or
prepayment shall be held in trust by the Subordinated Creditor as property of
the Agent for the benefit of itself and the Lenders.

 

3. Modification of Subordinated Debt. None of the terms of the Subordinated
Debt, the Notes, the Guaranty, the Subordinated Security Agreement or the other
Subordinated Debt Documents shall be modified, and there shall be no additions
to or modifications of the Collateral described in the Notes or the Subordinated
Security Agreement, without the express prior written consent of the Agent.

 

-4-



--------------------------------------------------------------------------------

4. Insolvency Proceedings. The Agent shall have the right and is hereby
empowered to vote the full amount of the Subordinated Debt in any insolvency or
receivership proceeding, any proceeding under the Bankruptcy Code or any other
proceeding under any bankruptcy or insolvency law or laws relating to the relief
of debtors, readjustment of indebtedness, reorganizations, compositions or
extensions which may be brought by or against any Company and at any meeting of
creditors of any Company whether or not such meeting is held in a proceeding
under any insolvency, bankruptcy or similar laws. In any of the foregoing
proceedings or at any of the foregoing meetings, the Agent shall be entitled to
vote the Subordinated Debt as the Agent in its sole good faith discretion shall
determine without regard to the interests of anyone other than the Agent. In any
of the foregoing proceedings, the Agent shall be entitled to collect and enforce
the Subordinated Debt and to receive any distributions, dividends or other
payments upon the Subordinated Debt by filing such claim, proof of debt or proof
of claim as appropriate in the proceeding, in the Agent’s name or the
Subordinated Creditor’s name. The Agent and any officer or employee designated
by the Agent for such purpose is hereby constituted and appointed
attorney-in-fact for the Subordinated Creditor with full power (which power,
being coupled with an interest, shall be irrevocable so long as this Agreement
is in effect) to vote the Subordinated Debt in any of the foregoing proceedings
and at any meeting of either Company’s creditors and to file any claim, proof of
debt or proof of claim in any such proceeding, and to compromise, settle and to
give releases for any of the Subordinated Debt, and to endorse the Subordinated
Creditor’s name upon any instruments given as a payment on or distribution in
connection with the Subordinated Debt. Without limiting the generality of the
foregoing, the Subordinated Creditor agrees that in any of the foregoing
proceedings it shall have no right to seek relief from the automatic stay, seek
adequate protection, or request the marshalling of assets of any of the
Companies.

 

5. Consent to Incurrence of Senior Debt and Subordinated Debt. The Subordinated
Creditor by its execution hereof, hereby consents to each Company’s and its
affiliates’ execution and delivery of the Credit Agreement and each of the Loan
Documents to which such person is a party and to the incurrence by each such
person of its obligations thereunder and to the performance thereof. Agent, on
behalf of the Senior Lenders, acknowledges the Subordinated Debt and agrees that
the incurrence of the Subordinated Debt and the issuance of the Notes and the
execution of the Subordinated Security Agreement and the Guaranty will not
violate or cause a default under the Loan Documents, provided the Subordinated
Creditor and the Companies comply with terms and conditions of this Agreement.

 

6. Pledge or Transfer of Subordinated Debt. The Subordinated Creditor agrees not
to assign, transfer, pledge, or grant a security interest in all or any part of
the Subordinated Debt unless (i) such assignment, transfer, pledge or grant is
made expressly subject to this Agreement and (ii) the Subordinated Creditor’s
assignee, transferee, pledgee or grantee expressly agrees in writing to assume
the Subordinated Creditor’s obligations hereunder. The Subordinated Creditor
will place the following legend on the Notes and any other instrument or
certificate evidencing the Subordinated Debt.

 

-5-



--------------------------------------------------------------------------------

“THIS INSTRUMENT OR CERTIFICATE AND THE RIGHT EVIDENCED HEREBY ARE SUBJECT TO
THE TERMS OF THAT CERTAIN SUBORDINATION AGREEMENT, DATED MARCH 21, 2005 AMONG
FAMILYMEDS, INC., DRUGMAX, INC., VALLEY DRUG COMPANY AND VALLEY DRUG COMPANY
SOUTH AS THE COMPANIES, AMERISOURCEBERGEN DRUG CORPORATION AS THE SUBORDINATED
CREDITOR AND GENERAL ELECTRIC CAPITAL CORPORATION AS AGENT, AND ANY FUTURE
SENIOR LENDERS, AS SENIOR LENDERS (THE “SUBORDINATION AGREEMENT”). ANY
TRANSFEREE BY ACCEPTANCE OF SUCH TRANSFER AGREES TO BE BOUND BY THE TERMS
THEREOF.”

 

7. Waivers. The Subordinated Creditor agrees and consents (a) to waive, and does
hereby waive, any and all notice of the creation, renewal, extension,
modification, compromise or release of any of the Senior Debt or any collateral
therefor or guaranties thereof, in whole or in part; (b) that without further
notice to or further assent by the Subordinated Creditor, the liability of the
Companies or any other party or parties for or upon any of the Senior Debt may,
from time to time, in whole or in part, be renewed, extended, modified,
replaced, compromised or released by the Agent and Lenders as they may deem
advisable; and (c) that any collateral for or guaranties of the Senior Debt, or
any part of the Senior Debt, may, from time to time, in whole or in part, be
modified, released, collected, sold or otherwise disposed of by the Agent, as it
may deem advisable, and that any balance of funds with the Agent at any time
standing to the credit of any Company may, from time to time, in whole or in
part, be surrendered or released by the Agent, as it may deem advisable.

 

8. Collateral; Lien Subordination and Guaranty Subordination.

 

  a. The Subordinated Creditor hereby subordinates and makes inferior any and
all of its now existing or hereafter acquired security interests in, security
titles to, and other liens and encumbrances on any of the present or future,
real or personal, tangible or intangible, property of each Company and any of
their Subsidiaries (collectively, the “Collateral”), including without
limitation any security interests, security titles or other liens and
encumbrances on such Collateral arising under the Notes or the Subordinated
Security Agreement or any other security agreement respecting such Collateral,
to the security interests, security titles, and other liens and encumbrances of
the Agent, whether now existing or hereafter acquired, in, to and on the
Collateral. The provisions of the immediately preceding sentence shall apply
notwithstanding the date, time, method, manner or order of grant, attachment or
perfection of any security interests, security titles and other liens securing
the Subordinated Debt granted on the Collateral or of any security interests,
security titles and other liens securing the Senior Debt granted on the
Collateral and notwithstanding any provision of the Uniform Commercial Code, or
any other applicable law or any defect or deficiencies in, or failure to
perfect, the security interests, security titles and other liens of the Agent
securing the Senior Debt or any other circumstance whatsoever.

 

-6-



--------------------------------------------------------------------------------

  b. If any Company shall default under any Senior Debt secured by any of the
Collateral, the Agent may exercise any or all of its rights and remedies with
respect to such Collateral without any obligation to give the Subordinated
Creditor notice of such exercise and without regard to any interest of the
Subordinated Creditor in such Collateral.

 

  c. The Subordinated Creditor will not (and hereby waives any right to) contest
or support any other person in contesting in any proceeding (including without
limitation any proceeding under the Bankruptcy Code) the validity, perfection,
priority or enforceability of any lien or security interest granted to the Agent
in any of the Collateral.

 

  d. Until the Termination Date, the Subordinated Creditor will not exercise or
seek to exercise any rights or remedies with respect to any Collateral or take
possession of, sell or otherwise realize (judicially or non judicially) upon any
of the Collateral (including, without limitation, through the notification of
account debtors or the exercise of any right of setoff) or institute any action
or proceeding with respect to such rights or remedies (including any action of
foreclosure) or file any involuntary bankruptcy petition against any Company.

 

  e. The parties hereto agree, and the Subordinated Creditor acknowledges that
the Subordinated Security Agreement provides, that (i) a security interest in
the Collateral in favor of the Subordinated Creditor shall only attach under the
Subordinated Security Agreement, if at all, if a “Condition” (as such term is
defined in the Subordinated Security Agreement) has occurred and is continuing,
and (ii) such security interest in the Collateral under the Subordinated
Security Agreement shall be automatically released without any further action by
the Subordinated Creditor, any Company or any other entity if the event creating
the “Condition” (as defined in the Subordinated Security Agreement) is cured
within 45-days after the occurrence thereof; provided, however, that such
release upon a Condition being cured or ceasing to exist may only occur once in
any period of 365 consecutive days. Without limiting the generality of Section 3
hereof, the Subordinated Creditor agrees that the Subordinated Security
Agreement shall not be modified in any manner, including without limitation to
alter the provisions described in the immediately preceding sentence, without
the prior written consent of the Agent. The Subordinated Creditor agrees that it
will give prompt written notice to Agent of (a) the occurrence of an “Event of
Default” under Section 8.1(a) of the Subordinated Debenture, (b) the occurrence
of any “Condition” (as defined in the Subordinated Security Agreement), (c) the
attachment of a security interest in favor of Subordinated Creditor under the
Subordinated Security Agreement and (d) the release of any security interest
pursuant to the terms of the Subordinated Security Agreement and this paragraph;
provided that no “Condition” (as defined in the Subordinated Security Agreement)
shall occur until Subordinated Creditor gives written notice to Agent of the
circumstances constituting such “Condition” and a period of fifteen (15) days
has passed since receipt of such notice.

 

-7-



--------------------------------------------------------------------------------

  f. The Subordinated Creditor subordinates and makes inferior any and all of
its now existing or hereafter acquired guaranties of the Subordinated Debt from
whomever received and in whatever form to the rights of the Agent on the same
terms and conditions as apply to the subordination of the Subordinated Debt to
the Senior Debt hereunder.

 

  g. The Subordinated Creditor hereby agrees that if it shall obtain possession
of any Collateral (other than payments made pursuant to the terms and conditions
of Section 2(a)), it shall deliver such Collateral to the Agent in precisely the
form received, and the Subordinated Creditor agrees that, until so delivered,
such Collateral shall be held in trust by the Subordinated Creditor as property
of the Agent for the benefit of itself and the Lenders.

 

9. Continuing Agreement and Termination.

 

  a. This is a continuing agreement, and this Agreement and the subordination of
indebtedness (the “Debt Subordination”) and the subordination of security
interests, security titles, liens and encumbrances and guaranties (the “Security
Interest Subordination”) provided for herein shall remain in full force and
effect until the Termination Date regardless of whether the Senior Debt is from
time to time reduced and thereafter increased or entirely extinguished and
thereafter reincurred or incurred anew or replaced. This Agreement, the Debt
Subordination and the Security Interest Subordination shall remain in full force
and effect and shall be irrevocable until and shall terminate on the Termination
Date. No notice purporting to terminate this Agreement, the Debt Subordination
or the Security Interest Subordination which is received by the Agent at any
time prior to the Termination Date shall be effective, in any manner or at any
time whatsoever, to terminate this Agreement, the Debt Subordination or the
Security Interest Subordination.

 

  b. This Agreement, the Debt Subordination and the Security Interest
Subordination shall continue to be effective regardless of the solvency or
insolvency of any Company, any Subsidiary or any affiliate thereof or the
Subordinated Creditor; the liquidation or dissolution of any Company, any
Subsidiary or any affiliate thereof or the Subordinated Creditor; the
institution by or against any Company, any Subsidiary or any affiliate thereof
or the Subordinated Creditor of any proceeding under the Bankruptcy Code or any
similar law; the appointment of a receiver or trustee for any Company, any
Subsidiary or any affiliate thereof or any of such Person’s property or for the
Subordinated Creditor any of the Subordinated Creditor’s property or for any
guarantor or any guarantor’s property; any reorganization, merger or
consolidation of any Company, any Subsidiary or any affiliate thereof or the
Subordinated Creditor or any guarantor; or any other change in the ownership,
composition or nature of any Company, any Subsidiary or any affiliate thereof or
the Subordinated Creditor or any guarantor.

 

-8-



--------------------------------------------------------------------------------

  c. The Agreement, the Debt Subordination and the Security Interest
Subordination shall be reinstated in the event any payment on the Senior Debt is
rescinded, disgorged as a preference or otherwise or must otherwise be returned
by the Agent or any Lender.

 

10. Acknowledgments, Consents and Agreements.

 

Each Company, on behalf of itself and its Subsidiaries and its affiliates,
hereby acknowledges and consents to the execution, delivery and performance of
this Agreement by the Subordinated Creditor and the Agent and further agrees to
be bound by the provisions of this Agreement as they relate to the relative
rights, remedies and priorities of the Subordinated Creditor and the Agent and
the respective obligations of each Company or any affiliate thereof to them;
provided, however that nothing in this Agreement shall amend, modify, change or
supersede the respective terms of any of the Senior Debt or the Subordinated
Debt as between the Companies or any Subsidiary or affiliate thereof, on the one
hand, and the Agent, Lenders or the Subordinated Creditor, on the other hand,
and in the event of any conflict or inconsistency between the terms of this
Agreement and those of any agreement, note or other document evidencing or
securing any of the Senior Debt, the Subordinated Debt or the Collateral, the
provisions of such other agreement, instrument or document shall govern as
between the Companies or any Subsidiary or affiliate thereof, on the one hand,
and the Agent, Lenders or the Subordinated Creditor (as the case may be), on the
other hand, and each Company further agrees that this Agreement shall not give
any Company any substantive rights relative to the Agent, Lenders or the
Subordinated Creditor and no Company shall be entitled to raise any actions or
inactions on the part of the Agent, Lenders or the Subordinated Creditor
hereunder as a defense, counterclaim or other claim against such party. Each
Company hereby agrees that it is not a beneficiary of this Agreement and may not
enforce any rights or remedies hereunder.

 

11. Miscellaneous.

 

  a. Wherever possible, each provision of this Agreement is to be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision hereof is prohibited or invalid under such law, such provision is to
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

  b. This Agreement shall be binding upon each Company, the Subordinated
Creditor and their respective heirs, legal representatives, successors and
assigns, and shall inure to the benefit of the Agent, Lenders and their
respective successors and assigns. In the event that the Credit Agreement is
replaced with another senior credit facility and GECC is no longer the agent
thereunder, the Subordinated Creditor hereby agrees that GECC may assign its
rights and remedies hereunder to the new agent or lender(s), as applicable,
under such new facility, and such new agent or lender(s), as applicable, shall
succeed to the rights and remedies of the Agent specified hereunder. Upon such
assignment by GECC, the assignee shall be a Senior Lender hereunder and all
references in this Agreement to “Agent” shall be deemed to be “Senior Lender.”

 

-9-



--------------------------------------------------------------------------------

  c. This Agreement constitutes the sole and entire agreement between the
Subordinated Creditor, on the one hand, and the Agent, on the other, with
respect to the subject matter hereof and supersedes and replaces any and all
prior or concurrent agreements, understandings, negotiations or correspondence
between them with respect thereto.

 

  d. Time is of the essence of this Agreement.

 

  e. No amendment or waiver of any provision of this Agreement, nor consent to
any departure therefrom, shall be effective or binding upon the Agent unless the
Agent shall first have given its written consent thereto.

 

  f. This Agreement may be executed in one or more counterparts and each such
counterpart shall constitute an original and all such counterparts together
shall constitute one and the same instrument.

 

  g. All sections headings herein are for convenience of reference only and
shall not limit or otherwise affect the meaning or interpretation of this
Agreement.

 

  h. All notices, demands and other communications hereunder to the Agent or the
Subordinated Creditor shall be effective:

 

  (i) if given by telecopy, when such communication is transmitted to the
telecopy number set forth beneath such Person’s signature below (with such
telecopy to be promptly confirmed by delivery of a copy thereof by personal
delivery or United States mail as otherwise provided herein),

 

  (ii) if given by mail, three (3) Business Days after such communication is
deposited in the United States mail with first class postage prepaid, return
receipt requested, and addressed to such Person at its address set forth beneath
its signature below,

 

  (iii) if sent for overnight delivery by Federal Express, United Parcel Service
or other reputable national overnight delivery service, one (1) Business Day
after such communication is entrusted to such service for overnight delivery and
with recipient signature required, addressed as aforesaid, or

 

  (iv) if given by any other means, when delivered at the address of such Person
shown below.

 

The Agent or the Subordinated Creditor may designate a different address or
telecopy number for its receipt of such notices or other communications but no
such change shall be effective unless and until the other party actually
receives such written notice.

 

-10-



--------------------------------------------------------------------------------

  i. This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York applicable to contracts made
and performed in such state.

 

13. Waiver of Certain Rights. The Subordinated Creditor expressly waives any and
all rights of subrogation, reimbursement, indemnity, exoneration or contribution
or any other claim which the Subordinated Creditor may now or hereafter have
against any Company or any affiliate thereof or against any property of any
Company or any affiliate thereof arising from the existence, performance or
enforcement of the Subordinated Creditor’s obligations and liabilities under
this Agreement until such time as the Senior Debt shall have been paid in full.

 

14. No Third Party Beneficiaries. This Agreement does not and is not intended to
create any rights in any third party beneficiaries.

 

15. Jury Trial Waiver and Forum Consents. EACH OF THE SUBORDINATED CREDITOR, THE
AGENT AND THE COMPANIES HEREBY WAIVES ANY RIGHT SUCH PERSON MAY HAVE UNDER ANY
APPLICABLE LAW TO A TRIAL BY JURY WITH RESPECT TO ANY SUIT OR LEGAL ACTION WHICH
MAY BE COMMENCED BY OR AGAINST SUCH PERSON CONCERNING THE INTERPRETATION,
CONSTRUCTION, VALIDITY, ENFORCEMENT OR PERFORMANCE OF THIS AGREEMENT. IN THE
EVENT ANY SUCH SUIT OR LEGAL ACTION IS COMMENCED BY THE AGENT, EACH OF THE
SUBORDINATED CREDITOR AND THE COMPANIES HEREBY EXPRESSLY AGREES, CONSENTS AND
SUBMITS TO THE PERSONAL JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN
FULTON COUNTY, GEORGIA, WITH RESPECT TO SUCH SUIT OR LEGAL ACTION AND FURTHER
EXPRESSLY CONSENTS AND SUBMITS TO AND AGREES THAT VENUE IN ANY SUCH SUIT OR
LEGAL ACTION IS PROPER IN SAID COURTS AND FURTHER EXPRESSLY WAIVES ANY AND ALL
PERSONAL RIGHTS UNDER APPLICABLE LAW OR IN EQUITY TO OBJECT TO THE JURISDICTION
AND VENUE OF SAID COURTS. THE JURISDICTION AND VENUE OF THE COURTS CONSENTED TO
AND SUBMITTED TO AND AGREED UPON IN THIS SECTION ARE NOT EXCLUSIVE BUT ARE
CUMULATIVE AND IN ADDITION TO THE JURISDICTION AND VENUE OF ANY OTHER COURT
UNDER ANY APPLICABLE LAW OR IN EQUITY.

 

[remainder of this page intentionally left blank]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly signed,
sealed and delivered, all as of the day and year first above written.

 

SUBORDINATED CREDITOR: AMERISOURCEBERGEN DRUG CORPORATION By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Address For Notices: 1300 Morris Drive Chesterbrook, PA 19087 Attn:   John Chou,
Esq.     Vice President and     Deputy General Counsel Telecopy No.: (610)
727-3612 COMPANIES: FAMILYMEDS, INC. By:  

 

--------------------------------------------------------------------------------

Name:   Edgardo A. Mercadante Title:   President and CEO

 

-12-



--------------------------------------------------------------------------------

VALLEY DRUG COMPANY By:  

 

--------------------------------------------------------------------------------

Name:   Edgardo A. Mercadante Title:   President and CEO VALLEY DRUG COMPANY
SOUTH By:  

 

--------------------------------------------------------------------------------

Name:   Edgardo A. Mercadante Title:   President and CEO DRUGMAX, INC. By:  

 

--------------------------------------------------------------------------------

Name:   Edgardo A. Mercadante Title:   President and CEO AGENT:

GENERAL ELECTRIC CAPITAL

CORPORATION, as Agent

By:  

 

--------------------------------------------------------------------------------

Title:   Its Duly Authorized Signatory Address For Notices: 2 Bethesda Metro
Center, Suite 600 Bethesda, Maryland 20814 Attention: DrugMax Account Manager
Telecopier No.: 301-664-9890

 

-13-